Citation Nr: 1131893	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  11-08 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mental pain, and depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for borderline left ventricular hypertrophy and diastolic dysfunction, claimed as heart condition and coronary artery disease.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1981.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in July 2011.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During his July 2011 Video Conference Hearing, the Veteran indicated his desire to withdraw his appeal seeking service connection for hypertension, left ventricular hypertrophy and diastolic dysfunction, bilateral pes planus, and back pain.  The Board received such request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issues of service connection for hypertension, left ventricular hypertrophy and diastolic dysfunction, bilateral pes planus, and back pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In July 2011, the Veteran testified during a Video Conference Hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  The Veteran and his representative stated that the Veteran wished to withdraw the issues of entitlement to service connection for hypertension, left ventricular hypertrophy and diastolic dysfunction, bilateral pes planus, and back pain.  Because this statement was later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as the Veteran's withdrawal of the Substantive Appeal as to those issues.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The appellant has withdrawn the appeal of the issues of entitlement to service connection for hypertension, left ventricular hypertrophy and diastolic dysfunction, bilateral pes planus, and back pain, and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  As such, the Board does not have jurisdiction to review the appeal of the issues of entitlement to service connection for hypertension, left ventricular hypertrophy and diastolic dysfunction, bilateral pes planus, and back pain and they are dismissed.


ORDER

Entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for borderline left ventricular hypertrophy and diastolic dysfunction, claimed as heart condition and coronary artery disease is dismissed.

Entitlement to service connection for bilateral pes planus is dismissed.

Entitlement to service connection for back pain is dismissed.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for an acquired psychiatric disorder.  

The Veteran contends that his acquired psychiatric disorder is a result of his time in service.  Specifically, the Veteran contends that his psychiatric disorder is a result of his best friend dying in front of him during survival training, and military sexual trauma.  

The Veteran was afforded another VA examination in March 2011.  The examiner thoroughly discussed the Veteran's time in service and his medical history.  While the examiner noted that the Veteran reported leaving the Guard early because he had been missing training drills and was eventually discharged for lack of attendance, the examiner failed to provide an opinion as to whether the evidence demonstrates whether any behavioral changes in service could be regarded as indicative of the occurrence of physical or sexual trauma.   Additionally, the examiner concluded that he found insufficient information that the Veteran's treatment for anxiety symptoms in the military were related to any current depressive or anxiety symptoms at the present time.  However, the examiner failed to specifically offer an opinion as to the etiology of the Veteran's depression, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury, including witnessing a fellow soldier's death in-service and/or military sexual assault.  

Therefore, the Board finds that a new VA examination and opinion for the Veteran's acquired psychiatric disorder is necessary before the Board renders a decision in this case.  Without further clarification, the Board is without medical expertise to determine if any acquired psychiatric disorder is related to service, to include witnessing the death of a fellow soldier in-service and/or military sexual assault.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As it remains unclear to the Board what psychiatric disability or disabilities the Veteran currently has, and the etiology of any such disability with respect to his service, a new VA examination and opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the Board notes that, to ensure a thorough examination and evaluation, the Veteran's condition must be viewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Therefore, on remand, the Veteran should be afforded a VA examination that includes a review of the claims folder. 

Further, in regard to the Veteran's reported in-service assault, the Board acknowledges that the Veteran has indicated that he did not report this incident to anyone at the time for fear of reprisal, and as such, this incident is most likely not documented.  However, the Board points out that, in claims concerning in-service personal assault, alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in-service assault.  Examples of such evidence include records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; statements from family members, roommates, fellow service-members, or clergy; evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  See 38 C.F.R. § 3.304(f)(3); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).  

On remand, the Veteran will be afforded another opportunity to provide further evidence regarding his in-service assault, including the approximate date of the assault and further information regarding any in-service behavioral changes, such as alcohol abuse, over/under-eating, and episodes of depression, panic attacks, and/or anxiety, as well as the opportunity to submit lay statements from anyone that he may have discussed such incidents with during or after service, including family members (i.e., parents, aunts, children, etc.), friends, and fellow service-members.  See 38 C.F.R. § 3.304(f)(3); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1) Contact the Veteran and request that he provide a more specific and detailed statement describing all of his alleged stressors, including witnessing fellow soldiers deaths and sexual assault.  He should be informed that specific dates, locations, circumstances, and names of those involved in the reported incidents would prove helpful in attempting to verify his stressors.
 
Also, notify the Veteran that he may submit alternative forms of evidence, that is, evidence other than service records, including evidence of behavioral changes following the alleged in-service assault (i.e., alcohol abuse, over/under-eating, episodes of depression, panic attacks, and/or anxiety) to corroborate his account of an in-service assault, and suggest potential sources for such evidence (i.e., lay statements from anyone that he may have discussed his in-service stressors with either during or after service, including family members, friends, and fellow service-members).

2) Once the foregoing development has been completed, regardless of whether the Veteran submits a more specific statement, the RO via the AMC should request that an appropriate agency, to include JSRRC, provide any available information that might corroborate the Veteran's alleged in-service stressor from his time served, to include witnessing the death of a fellow soldier during survival training, and sexual assault. 

These agencies should be provided with copies of the Veteran's personnel records obtained showing service dates, duties, and units of assignment, as well as copies of his April 2008, October 2008 and April 2009 statements in support of claim, VA examination reports, VA treatment records, July 2011 Video Conference Hearing transcript, and any additional relevant evidence associated with the claims folder as a result of this remand.

3) Then, the Veteran should be scheduled for a VA psychiatric examination for the purpose of ascertaining whether any currently diagnosed psychiatric disorder is etiologically related to his active service, to include witnessing a fellow soldier's death during survival training and/or military sexual assault.  The claims folder must be made available and reviewed by the examiner.  All indicated testing should be conducted.

The examiner must provide an opinion as to whether the evidence demonstrates whether any behavioral changes in service could be regarded as indicative of the occurrence of physical and/or sexual trauma.  Specifically, the examiner should discuss the Veteran's service treatment records and the April 1982 unexcused absence report.  

If a diagnosis of PTSD is appropriate, the examiner should specify whether (1) each alleged stressor found to be established by the evidence of record (whether by the RO, or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; (2) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  

If the examination results in a psychiatric diagnosis other than PTSD (i.e., depression), the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, had its onset during active service or is related to any in-service disease, event, or injury, to include witnessing a fellow soldiers death in-service and/or military sexual assault.  

In offering these assessments, the examiner must acknowledge and comment on the Veteran's service treatment records; April 1982 unexcused absence report; VA outpatient treatment records; April 2008, October 2008, and April 2009 statements in support of claim; October 2010 letter from the Military Sexual Trauma Counselor; April 2011 Video Conference Hearing transcript; May 2011 statements from the Veteran's mother and friend; May 2011 private therapist letter; VA examination and addendum reports (June 2010, July 2010, November 2010, and March 2011); and lay evidence of record regarding in-service sexual assault, witnessing a fellow soldiers death, and a continuity of symptomatology since service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


